This case comes into this court on error from the court of common pleas of Hamilton county, wherein a judgment was entered dismissing the second cause of action in plaintiff's petition upon demurrer.
Plaintiff below, Martin Segal, is plaintiff in error in this court.
The sole assignment of error is the sustaining of the demurrer to the second cause of action of the petition. The demurrer was sustained on the ground that the said second cause of action did not state a cause of action.
Plaintiff below alleged, in substance, that the defendant, knowing them to be stolen goods, sold and delivered to the plaintiff a quantity of pens and pencils, the plaintiff being wholly ignorant of the fact that these goods were stolen, and that while said merchandise was in possession of plaintiff he was arrested, transported from his home in Detroit to Cincinnati, indicted, and tried for the crime of receiving stolen goods.
The plaintiff was acquitted.
The plaintiff alleges that by reason of said arrest, transportation, and trial, plaintiff was put to considerable expense for attorney's fees and other costs incident to his prosecution and defense in a foreign city.
Plaintiff also claims damages for loss of time from his business, injury to his character, and injury to his business. *Page 3 
It is urged by counsel for defendant in error that all these misfortunes and expenses were not proximately caused by the sale to the plaintiff of the merchandise which defendant at all times knew to be stolen goods.
If goods are sold to an innocent purchaser by one who knows them to be stolen, the vendor must be presumed to intend the natural and logical consequences of his own acts, and in our opinion the arrest, prosecution, indictment, and trial of a vendee in possession of stolen goods under such circumstances are the natural and logical consequence of the sale to such vendee of stolen goods. The fact that the vendor knows the vendee to be wholly innocent will not prevent prosecution of the vendee. In some cases it may be impossible for a purchaser of stolen goods under such circumstances to rebut the case of the state against him. One who innocently handles stolen goods also will not take the precaution to protect himself from detection, which would be taken by one criminally possessing the goods. A prosecution by the owner of the goods is a natural result to be anticipated by the vendor of stolen goods. Such owner in most cases could not be held to respond in damages for such a prosecution, because it would not be difficult under such circumstances, as in the instant case, to show probable cause.
Adopting the definition of "proximate cause" set out in the brief of counsel for plaintiff in error, wherein they quote fromMoge v. Societe de Bienfaisance St. Jean Baptiste,167 Mass. 298, 45 N.E. 749, 35 L.R.A., 736, that a direct and proximate cause is "the active and efficient cause that sets *Page 4 
in motion a train of events which brings about a result without the intervention of any force started and working actively from a new and independent source," we think the facts in the case at bar fit the definition. The sale of the stolen goods set in motion a train of events. The prosecution by the state was a logical result, and a perfectly natural result. The owner's affidavit or information to the state was but an incident, not an intervening force started and working actively from a new and independent source.
Proximate cause has been defined in this state too often to again define it. However, in the case of Hocking Valley Ry. Co.
v. Helber, Admr., 91 Ohio St. 231, 110 N.E. 481, it is said that "the proximate cause of a result is that which in a natural and continued sequence produces the result and without which it would not have happened. The fact that some other cause operated with the negligence of a defendant in producing an injury does not relieve him from liability, where such other cause would not have produced the injury but for the defendant's negligence."
In the case at bar the injuries and damage to plaintiff could not have occurred had it not been that the stolen goods were placed in his hands by the defendant.
In conclusion we think that one who viciously and wholly in disregard of the rights of an innocent purchaser sells merchandise, which he knows to be stolen, cannot be heard to say that the arrest and prosecution with incident costs and expenses are not the natural and logical result of such sale; or that *Page 5 
the prosecution by the state is an intervening cause not to be anticipated.
The judgment of the court of common pleas will be reversed, and the cause remanded for further proceedings according to law.
Judgment reversed and cause remanded.
HAMILTON, P.J., and CUSHING, J., concur.